

117 HR 1513 IH: Special Drawing Rights Oversight Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1513IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Perry introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require that all Special Drawing Rights allocations be authorized by Congress in law.1.Short titleThis Act may be cited as the Special Drawing Rights Oversight Act.2.Congressional approval required for all allocations of Special Drawing RightsSection 6(a) of the Special Drawing Rights Act (22 U.S.C. 286q(a)) is amended by striking so that allocations and all that follows and inserting a period.